                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 19-cv-2345-WJM

MICHAEL SMITH,

       Plaintiff,
v.

CHEYENNE MOUNTAIN SCHOOL DISTRICT 12,

       Defendant.


                          TEMPORARY RESTRAINING ORDER


       Plaintiff Michael Smith (“Smith”), proceeding pro se, files this lawsuit against

Cheyenne Mountain School District 12 (“School District”) for the sole purpose of

obtaining an injunction under 20 U.S.C. § 1415(j) requiring the School District to

continue providing normal educational services to his eleven-year-old autistic son, R.S.,

while Smith and School District work through a dispute over R.S.’s placement.

Currently before the Court is Smith’s Verified Motion for Temporary Restraining Order

and Preliminary Injunction. (ECF No. 3.) As to the TRO portion of this motion, the

Court finds and concludes as follows.

       “A party seeking a temporary restraining order or preliminary injunction must

show (1) a substantial likelihood that the movant eventually will prevail on the merits;

(2) that the movant will suffer irreparable injury unless the injunction issues; (3) that the

threatened injury to the movant outweighs whatever damage the proposed injunction

may cause the opposing party; and (4) that the injunction, if issued, would not be

adverse to the public interest.” NRC Broad. Inc. v. Cool Radio, LLC, 2009 WL 2965279,
at *1 (D. Colo. Sept. 14, 2009).

       On this record, the Court finds a substantial likelihood of success on the merits.

This case arises under the Individuals with Disabilities Education Act (“IDEA”), 20

U.S.C. §§ 1400 et seq. Smith alleges that R.S. has an IDEA-mandated individualized

education plan (“IEP”) which specifies a school within the School District known as “The

Vanguard School” as R.S.’s “School of Attendance.” (¶ 6.) 1 On May 30, 2019, Smith

received an e-mail from the “Executive Director” of The Vanguard School announcing

that the school would not hire a paraprofessional to work with R.S. and so R.S.’s

enrollment was denied for the 2019–20 school year. (¶ 7.) IDEA requires states to

create and administer formal procedures for resolving these sorts of disputes. See 20

U.S.C. § 1415. Smith, apparently invoking these procedures, “filed a Due Process

Complaint with the Colorado Department of Education” on August 7, 2019. (¶ 10.)

Having done so, 20 U.S.C. § 1415(j) comes into play, which requires that “the child shall

remain in [his or her] then-current educational placement” “during the pendency of any

[administrative] proceedings.”

       R.S. was supposed to begin sixth grade at The Vanguard School on August 14,

2019. (¶ 14.) “On those days when R.S. has been dropped off at The Vanguard

School, R.S. has been confined to an office, separated from his peers, and provided

with no educational services. During this time, R.S. has not been allowed into a

classroom, has not been allowed to interact with his peers, and has not even been

afforded a lunch or recess break.” (¶ 15.)

       The dispute, apparently, is whether The Vanguard School’s announcement in the


       1
           All “¶” citations, without more, are to the Complaint (ECF No. 1).



                                                  2
May 2019 e-mail denying R.S.’s enrollment means that R.S. has no “then-current

educational placement” under § 1415(j), and so The Vanguard School has no obligation

under that statute; or, on the other hand, whether The Vanguard School’s designation

as R.S.’s “School of Attendance” in his IEP takes precedence until the IEP is amended.

On this highly abbreviated record, the Court finds that Smith is likely to prevail on his

argument that the IEP continues to control. Thus, per § 1415(j), The Vanguard School

must continue to educate R.S. according to his IEP while the Due Process Complaint

works its way through the Colorado Department of Education procedures.

       Turning to irreparable harm, the Court disagrees with Smith’s argument that

irreparable harm should be presumed. (See ECF No. 3 at 6–7.) “Courts may presume

irreparable harm only when a party is seeking an injunction under a statute that

mandates injunctive relief as a remedy for a violation of the statute.” First Western

Capital Mgmt. Co. v. Malamed, 874 F.3d 1136, 1140 (10th Cir. 2017) (emphasis in

original). Section 1415(j) does not mandate injunctive relief as a remedy for violation.

However, the Court finds that Smith’s allegations of R.S.’s treatment at The Vanguard

School—i.e., being isolated for the entire school day, with no educational services—

could create lasting emotional trauma, with effects on R.S. himself and on Smith.

Accordingly, irreparable harm has been satisfied on this abbreviated record.

       The Court additionally finds that the irreparable harm to R.S. and Smith

outweighs any harm to the School District, at least in the near-term contemplated by a

TRO, given that The Vanguard School has been educating R.S. for many years before

this dispute. (See ¶ 9.)

       Finally, a TRO would not be adverse to the public interest. To the contrary, it is




                                             3
in the public interest to ensure that IDEA’s policies are carried out.

       To obtain a temporary restraining order before the party to be restrained has an

opportunity to appear and respond, a plaintiff must present

              (A) specific facts in an affidavit or a verified complaint clearly
              show[ing] that immediate and irreparable injury, loss, or
              damage will result to the movant before the adverse party
              can be heard in opposition; and

              (B) the movant’s attorney[’s] certifi[cation] in writing
              [regarding] any efforts made to give notice and the reasons
              why it should not be required.

Fed. R. Civ. P. 65(b)(1). As for requirement “A,” Smith provides a verified complaint on

which the Court has relied to discern the facts meriting a TRO. The Court further finds

that Smith has made a sufficient showing that a TRO should issue without notice, so

that R.S. may return to the general student population as swiftly as possible. As for

requirement “B,” Smith himself provides the required certificate, explaining that

immediate action is needed due to R.S.’s current treatment at The Vanguard School

(ECF No. 3 at 11–12.)

       Smith has also complied with D.C.COLO.LCivR 65.1, describing his efforts to

communicate with the School District’s counsel. (Id. at 10.)

       Rule 65(c) states that this Court “may issue a preliminary injunction or a

temporary restraining order only if the movant gives security in an amount that the court

considers proper to pay the costs and damages sustained by any party found to have

been wrongfully enjoined or restrained.” Although phrased as mandatory, in practice

the Court has discretion under this Rule whether to require a bond, particularly in public

interest cases involving the rights of vulnerable individuals. See 11A Charles Alan

Wright et al., Federal Practice & Procedure § 2954 n.29 (3d ed., Apr. 2017 update)



                                              4
(citing public rights cases where the bond was excused or significantly reduced). The

Court finds that waiving the bond is appropriate in this case.

       Accordingly, for the reasons set forth above, the Court ORDERS as follows:

1.     That portion of Smith’s Verified Motion for Temporary Restraining Order and

       Preliminary Injunction (ECF No. 3) which seeks a temporary restraining order is

       GRANTED;

2.     That portion of Smith’s Verified Motion for Temporary Restraining Order and

       Preliminary Injunction (ECF No. 3) which seeks a preliminary injunction remains

       under advisement;

3.     Cheyenne Mountain School District 12, as well as its officers, directors, agents,

       employees, successors and assigns, and all other persons in active concert or

       participation with them, are hereby ORDERED AND RESTRAINED from refusing

       to provide services to R.S. at The Vanguard School in accordance with R.S.’s

       IEP while Smith’s Due Process Complaint (Colorado Office of Administrative

       Courts docket number 2019:133) is being adjudicated;

4.     This Temporary Restraining Order shall remain in effect until 11:59 p.m. on

       September 3, 2019, unless extended by the Court for good cause;

5.     Smith shall send or deliver a copy of this Order to counsel for the School District

       by any means (including multiple means, if appropriate) reasonably calculated to

       reach counsel for the School District promptly, and Smith must then promptly file

       a certificate of service explaining how he sent or delivered this order and whether

       he has reason to believe that it was received and reviewed by counsel for the

       School District;




                                             5
6.   The School District shall respond to that portion of Smith’s Verified Motion for

     Temporary Restraining Order and Preliminary Injunction (ECF No. 3) which

     seeks a preliminary injunction on or before three business days after formal

     service of process or electing to waive such service;

7.   After receiving the School District’s response, the Court will evaluate the need for

     a reply brief and/or an evidentiary hearing on Smith’s request for a preliminary

     injunction.


     Dated this 20th day of August, 2019, at 10:40 a.m. Mountain Daylight Time.

                                               BY THE COURT:



                                               ______________________
                                               William J. Martinez
                                               United States District Judge




                                           6
